Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
	The Amendments and Remarks filed 3/9/22 in response to the Office Action of 12/13/21 are acknowledged and have been entered.
	Claims 6, 20-23, 27, 28, 31-33, 40, 42, and 43 are pending.
	Claims 22-23 remain withdrawn.
	Claims 40 has been amended by Applicant.
	Claims 6, 20, 21, 27, 28, 31-33, 40, 42, and 43 are currently under examination.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	
Rejections Withdrawn
	The rejection under 35 U.S.C. 112, second paragraph, is withdrawn.

Response to Arguments
Claim Rejections - 35 USC § 103
Claims 6, 20, 21, 42, and 43 remain rejected and claim 40 is rejected under 35 U.S.C. 103(a) as being unpatentable over Santisteban et al (Breast Cancer Res Treat, 2010, 121(2): 431-437; 11/19/21 IDS)) in view of Warner et al (JAMA, 2004, 292(11): 1317-1325).
Santisteban et al teaches a method of determining 10-year risk of developing breast cancer in human subjects with atypical hyperplasia (including ADH and ALH) comprising 
Santisteban et al does not explicitly specify subjects of Santisteban et al have not been diagnosed with breast cancer, Santisteban et al does not explicitly specify subjects of Santisteban et al have not previously undergone a therapy for treatment of breast cancer, Santisteban et al does not mention BRCA1 or BRCA2 mutations, and Santisteban et al does not specify monitoring for the presence of breast cancer is performed by clinical breast exam, mammography, or MRI.  However, these deficiencies are made up in the teachings of Warner et al.
Warner et al teaches, like Ki67 frequency of Santisteban et al, the presence of BRCA1 mutations and BRCA2 mutations correlate with high risk for breast cancer (page 1317, in particular). Warner et al further teaches breast cancer surveillance (including clinical breast exam, mammography, and/or MRI) is recommended to monitor for the presence of breast cancer in high risk patients (page 1317, in particular).
In order to identify subjects at risk of breast cancer and monitor those subjects for the presence of breast cancer, one of ordinary skill in the art would have been motivated, with an 
In the Reply of 3/9/22, Applicant cites that women of Santisteban et al have been diagnosed with atypical hyperplasia and indicates the cited references do not suggest a method of determining a risk of breast cancer in breast tissue from women who have not had any cancer diagnosis and/or in women that do not have atypical hyperplasia. Applicant further argues a lack of motivation to look at Ki67 levels in individuals with BRCA1 or BRCA2 mutations. Applicant further argues the rejection is based on impermissible hindsight. Applicant further argues it appears claim 43 is improperly included in this rejection because the elected species (“the combination of p27+ and Ki67+”) was indicated as allowable and claim 43 recites “measuring a relative frequency of p27+ and Ki67+ breast epithelial cells”.
The amendments to the claims have been carefully considered, but are not deemed persuasive. In regards to the citation that hat women of Santisteban et al have been diagnosed with atypical hyperplasia and indication the cited references do not suggest a method of determining a risk of breast cancer in breast tissue from women who have not had any cancer 
In regards to the argument of a lack of motivation to look at Ki67 levels in individuals with BRCA1 or BRCA2 mutations, the examiner disagrees. One of ordinary skill in the art would have been motivated, with an expectation of success, to identify subjects at risk of breast cancer and monitor those subjects for the presence of breast cancer by performing a combined method comprising the method of Santisteban et al with just any human subjects with atypical hyperplasia, including those that happen to have BRCA1 and/or BRCA2 mutations, and periodically monitor those subject with Ki67 frequencies ≥2% using the breast cancer surveillance methods of Warner et al because the method of Santisteban et al identifies subjects at high risk for breast cancer and Warner et al teaches breast cancer surveillance (including clinical breast exam, mammography, and/or MRI) is recommended to monitor for the presence of breast cancer in high risk patients (page 1317, in particular). Further, while not . 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In regards to the argument that it appears claim 43 is improperly included in this rejection because the elected species (“the combination of p27+ and Ki67+”) was indicated as allowable and claim 43 recites “measuring a relative frequency of p27+ and Ki67+ breast epithelial cells”, claim 43 is intended to be part of this rejection. The combined method renders obvious measuring “a” relative frequency [singular], as recited by claim 43. A relative frequency of Ki67+ breast epithelial cells of Santisteban et al (and the combined method) is “a relative frequency of p27+ and Ki67+ breast epithelial cells….wherein the relative frequency is  the indicated marker compared to all breast epithelial cells counted”, as recited by claim 43. 
In an effort to expedite prosecution, it is noted rejection of claim 43 could be obviated by amending claim 43 to recite “…(b) measuring a relative frequency of p27+ breast epithelial cells and a relative frequency of Ki67+ breast epithelial cells in the first breast tissue sample from the first human subject, wherein  a relative frequency is calculated as number or % of cells positive for  a given marker compared to all breast epithelial cells counted; …(c)…having a higher relative frequency of p27+ breast epithelial cells and a higher relative frequency of Ki67+ breast epithelial cells…having a lower relative frequency of p27+ breast epithelial cells and a lower relative frequency of Ki67+ breast epithelial cells….”
  
Claim Rejections - 35 USC § 103
Claims 6, 20, 21, 27, 28, 31-33, 42, and 43 remain rejected and claim 40 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Santisteban et al (Breast Cancer Res Treat, 2010, 121(2): 431-437; 11/19/21 IDS) in view of Warner et al (JAMA, 2004, 292(11): 1317-1325) as applied to claims  6, 20, 21, 42, and 43 above, and further in view of Harris et al (BMC Cancer, 2006, 6(27): 1-5) as evidenced by Barnes et al (British Journal of Cancer, 2007, 96: 575-582), Li et al (Cancer Management and Research, 2018, 10: 4653-4667), and Amerongen et al (Cell Stem Cell, 2012, 11: 387-400).
The teachings of Santisteban et al and Warner et al are discussed above.  
Santisteban et al and Warner et al do not specifically teach administering a COX-2 inhibitor. However, these deficiencies are made up in the teachings of Harris et al.

In an effort to reduced breast cancer risk in high risk subjects, one of ordinary skill in the art would have been motivated, with an expectation of success, to perform the combined method of Santisteban et al and Warner et al and administer COX-2 inhibitors of Harris et al to subjects identified as high risk for breast cancer by the combined method of Santisteban et al and Warner et al because Harris et al teaches administering COX-2 inhibitors (including Celecoxib) to subjects reduces the risk of breast cancer in the subjects (Abstract, in particular).
In particular regards to claims 28, 31, and 32: As COX-2 inhibitors, the examiner takes the position that COX-2 inhibitors of Harris et al selectively target and inhibit COX-2 in all pathways comprising COX-2 in just any COX-2+ cells. Further, as evidenced by post-filing teachings of Li et al, Celecoxib of Harris et al inhibits wnt signaling pathways in cells (left column on page 4655, in particular). Further, as evidenced by post-filing teachings of Amerongen et al, wnt signaling is present in normal breast cells (page 387, in particular).
In particular regards to claim 33: As evidenced by Barnes et al, Celecoxib of Harris et al selectively targets both ER+ and ER- cells (Abstract, in particular). 
 Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     
	In the Reply of 3/9/22, Applicant repeats arguments addressed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/SEAN E AEDER/Primary Examiner, Art Unit 1642